Citation Nr: 0831586	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
asbestosis.

2.  Entitlement to service connection for sinusitis, claimed 
as secondary to asbestosis.

3.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The veteran had active service from January 1959 to January 
1962.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which declined to reopen a claim for service 
connection for asbestosis and denied claims for secondary 
service connection for sinusitis and headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder shows that it does not contain 
the veteran's service medical records (SMRs).  The records 
were apparently in the possession of the RO previously, as 
they are listed as evidence considered in the June 2005 
rating decision and the December 2005 statement of the case.  
However, they were not documented as part of the claims 
folder when it was received by the Board.  Before appellate 
review can proceed, an attempt must be made to locate the 
veteran's SMRs and associate them with the claims file. 

If the records cannot be found, VA has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992), O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In that case, 
further development is required. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the veteran's 
service medical records from the period 
of January 1959 through December 1961, 
which were previously of record, 
including a thorough search of the 
Houston RO.  Attempts to locate these 
records should be documented and the 
evidence associated with the claims file.  
If the records cannot be located:
    
a.  Notify the veteran and ask him to 
provide copies of any service medical 
records he may have in his possession. 
    
b.  Attempt to reconstruct the records 
through the National Personnel Records 
Center (NPRC) using the veteran's dates 
of service, duty locations, and assigned 
units.  Ask the veteran to provide any 
information he has about his duty 
locations and assigned units in service.  

2.  Contact the veteran and ask that he 
submit any evidence showing a connection 
between his claimed headache condition 
and his service-connected hearing loss 
and tinnitus and any evidence that he has 
sinusitis which may be associated with 
service.  

3.  After completion of the foregoing, 
review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claims remain denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


